Case 19-30370-KRH        Doc 58     Filed 02/14/20 Entered 02/14/20 12:12:14           Desc Main
                                   Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

In re:                                                      CASE NO: 19-30370-KRH

                REGINALD BRIAN SUTTON                             CHAPTER 13
                AND LATESHA MICHELE
                SUTTON,
Address:        710 LA VON DR
                RICHMOND, VA 23227-2229


         Debtor(s).

TRUIST BANK, SUCCESSOR BY MERGER
TO SUNTRUST BANK
     Plaintiff,

v.

REGINALD BRIAN SUTTON AND
LATESHA MICHELE SUTTON,
Debtor(s)
CARL M. BATES
Trustee
    Defendants.

                             CERTIFICATE OF COMPLIANCE

         Upon information provided by the Movant, undersigned counsel hereby files this

Certificate of Compliance with respect to the Notice of Default filed with the Court on January 27,

2020. Movant respectfully represents as follows:

         1. The Movant is the holder of a note secured by real property located at 710 La Von

            Drive, Richmond, VA 23227 (the “Property”).

         2. A Consent Order Modifying Automatic Stay (D.E. 47) dated October 18, 2019 has been

            entered in the present case. Pursuant to the terms of the Consent Order, the Debtor is
M. Christine Maggard, VSB# 33824
Brock & Scott, PLLC
8757 Red Oak Blvd., Suite 150
Charlotte, NC 28217
christine.maggard@brockandscott.com
Counsel for the Movant
Case 19-30370-KRH        Doc 58    Filed 02/14/20 Entered 02/14/20 12:12:14              Desc Main
                                  Document      Page 2 of 3



          in default for the following payments:

 Monthly Payment         From December 1, 2019 @ $1,028.05 each             $2,056.10
                         To January 1, 2020
 Less Suspense Balance                         $743.90                      $-743.90
                                                                            $1,312.20


       3. Pursuant to the terms of the Consent Order, unless Debtor cures the default by tendering

          $1,312.20 in certified funds or cashier’s check within fourteen (14) days of the date of

          the Notice of Default (January 27, 2020), the Court can grant relief from the automatic

          stay without further notice.

       4. Movant has complied with the terms of the herein referenced Consent Order and Debtor

          have failed to cure the default as stated in the Notice of Default.

       5. Movant requests that this Court grant it relief from the automatic stay without further

          need of notice or hearing and that it be permitted to seek foreclosure on the real property

          located at 710 La Von Drive, Richmond, VA 23227 (the “Property”) consistent with

          its Motion for Relief previously filed herein as Docket Entry #31.


Dated: February 14, 2020                             Respectfully Submitted,

                                                     /s/ M. Christine Maggard
                                                     M. Christine Maggard, VSB# 33824
                                                     Brock & Scott, PLLC
                                                     8757 Red Oak Blvd., Suite 150
                                                     Charlotte, NC 28217
                                                     christine.maggard@brockandscott.com
                                                     Counsel for the Movant
Case 19-30370-KRH        Doc 58     Filed 02/14/20 Entered 02/14/20 12:12:14           Desc Main
                                   Document      Page 3 of 3



                                CERTIFICATE OF SERVICE
       The foregoing certificate was endorsed by and/or served upon all necessary parties
pursuant to Local Rules by electronic notification and/or U.S. First Class Mail, postage pre-paid.

Suad Bektic
98 Alexandria Pike, Suite 10
Warrenton, VA 20186
Counsel for Debtor

REGINALD BRIAN SUTTON
710 LA VON DR
RICHMOND, VA 23227-2229
Debtor

LATESHA MICHELE SUTTON
710 LA VON DR
RICHMOND, VA 23227-2229
Debtor

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218
Trustee

                                                     /s/ M. Christine Maggard
                                                     M. Christine Maggard, VSB# 33824
                                                     Brock & Scott, PLLC
                                                     8757 Red Oak Blvd., Suite 150
                                                     Charlotte, NC 28217
                                                     christine.maggard@brockandscott.com
                                                     Counsel for the Movant
